Citation Nr: 0106147	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-12 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  A hearing was held in January 2001 in 
Montgomery, Alabama, before the undersigned, who was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  


FINDING OF FACT

Recurrent tinnitus was of service onset.


CONCLUSION OF LAW

Tinnitus was incurred in active wartime service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
notice and duty to assist requirements contained in the new 
law have been satisfied in the development of this claim.  
Accordingly, the appellant will not be prejudiced by our 
deciding the case at this time on the merits.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Although tinnitus was not noted in service, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

At his hearing before the undersigned, the veteran testified 
that his tinnitus began after he was exposed to gunfire in 
Vietnam.  Although he did not receive any awards or 
decorations specifically denoting combat participation, in 
October 1994, he was granted service connection for PTSD.  
Although the specific stressors on which the diagnosis and 
grant of service connection were not identified, among the 
stressors reported by the veteran were stressors involving 
gunfire, and service medical records show the veteran's 
treatment following an incident in which he had killed 
someone during the Tet offensive.  In addition, service 
medical records show that he served as an adviser to the 
Vietnamese Navy, in which capacity he was engaged in the 
operation and maintenance of the engines of Vietnamese boats.  
Thus, he had considerable noise exposure in service.  

Subsequent to service, the first VA audiometry evaluation was 
conducted in November 1993; at this time, the veteran stated 
that he did not have tinnitus.  On a VA audiometry evaluation 
in July 1997, he stated that he had bilateral intermittent 
tinnitus, of about two years' duration, although he could not 
relate the tinnitus to any specific cause or incident.  A VA 
audiometry evaluation of August 1998 noted bilateral hearing 
loss with tinnitus.  The veteran stated that he had 
experienced bilateral intermittent tinnitus since 1966, and 
he attributed the onset to gunfire, explosions, and other 
noises.  He descried the tinnitus as a faint ringing which 
occurred a couple of times a month.  

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990); 38 C.F.R. § 3.102 (2000).  The 
evidence in the veteran's favor consists of the inservice 
evidence of noise exposure, the report of the August 1998 VA 
examination showing complaints of tinnitus since service, and 
the veteran's hearing testimony.  The evidence against the 
veteran consists of the November 1993 examination report, 
which indicated that tinnitus was not present, and the July 
1997 examination report, which noted tinnitus, but only of a 
couple of years' duration.  However, the November 1993 
evaluation is of little probative value, because of the lack 
of specificity; the report simply noted that the veteran 
denied "difficulty" with tinnitus, and further did not 
report whether or not he had a history of tinnitus.  

While the July 1997 examination report is more probative, 
noting a two-year history of tinnitus, the veteran could not 
recall any precipitating event at that time, while on the 
later examination he reported that the noise exposure in 
combat had precipitated the onset of tinnitus.  Moreover, on 
the August 1998 examination he described the tinnitus as a 
faint ringing which occurred a couple of times per month; it 
is feasible that the veteran had not recalled, at the time of 
the earlier examination, just how long this type of tinnitus 
had been present.  Further, symptoms of tinnitus are often 
confused with hearing loss by the sufferer.  It is noted, in 
this regard, that the veteran is service-connected for 
hearing loss of the right ear.  Given these factors, we find 
that it is at least as likely as not that tinnitus was 
incurred in active service.  Accordingly, the evidence is in 
equipoise, and, with the resolution of all reasonable doubt 
in the veteran's favor, service connection for tinnitus is 
warranted.  Gilbert; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

